Justice Blackmun,
with whom Justice Brennan joins, dissenting.
In view of the presence in the courtroom throughout the trial of a substantial number of uniformed guards (up to as many as 45) and the trial court’s denial of petitioner’s request to clear the courtroom of uniformed spectators, and the failure of the Supreme Court of Florida in its opinion, see 490 So. 2d 24, 26-27 (1986), even to cite this Court’s then recent decision in Holbrook v. Flynn, 475 U. S. 560 (1986), I would grant the petition for cer-tiorari, vacate the judgment below, and remand the case to the Supreme Court of Florida for reconsideration in light of Holbrook.